 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WAHIDULLAH QUDRETULLAH                            No. 2:19-CV-0180-KJM-DMC-P
      NOOR,
12
                          Plaintiff,
13                                                      ORDER
              v.
14
      L. PIGNIOLO, et al.,
15
                          Defendants.
16

17

18                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under

19   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

20   Eastern District of California local rules.

21                  On October 4, 2019, the Magistrate Judge filed findings and recommendations,

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. No objections to the findings and recommendations have been

24   filed.

25                  The court presumes that any findings of fact are correct. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

28   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
                                                        1
 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3                  Accordingly, IT IS HEREBY ORDERED that:
 4                  1.       The findings and recommendations filed October 4, 2019, are adopted in
 5   full;
 6                  2.       Defendant D. Adams is dismissed;
 7                  3.       The action shall proceed on plaintiff’s first amended complaint as against
 8   defendant L. Pigniolo on plaintiff’s First Amendment claim only; and
 9                  4.       This matter is referred back to the assigned magistrate judge for all further
10   pretrial proceedings.
11   DATED: November 13, 2019.
12

13                                                   UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
